DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,6, 7-9, 11,13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz et al. (US 20210287311 A1) in view of Bermudez (US 20180292520 A1) and White et al. (US 20190214019 A1). 
Regarding claim 1 Bentz et al. teaches, an occupancy tracking device (occupancy detector 706, [0088]), comprising:
a network interface operably coupled to a Heating, Ventilation, and Air
Conditioning (HVAC) system, wherein the HVAC system is configured to control a temperature of a space (HVAC system having a thermostat 600 controlling temperature of space through data communications interface 610, [0085]); and
a processor operably coupled to the network interface (processor 702, [0086]), configured to:
establish a network connection with an access point (“thermostat 600 is communicating with network 1602 to receive information which thermostat 600 transmits to device 1502..”, [0138]);
receive a plurality of sound samples over a predetermine time period (audio data received from the microphones within the set amount of time, [0105] and [0104]);
identify voices within the plurality of sound samples (“In some embodiments, the voice recognition module 716 identifies the one or more users based on voice biometrics of the audio received from sensors 602-606...”, [0105]);
determine a first occupancy level based on the voices identified within
plurality of sound samples, wherein the first occupancy level indicates a first
number of people that are present within the space (based on voices identified, determine number of users/occupancy at the space, [0105]);
identify user devices connected to the access point (occupancy identifier identifying one or more users from user devices sending data through communications interface 610, [0112]);
determine a second occupancy level based on the user devices that are
connected to the access point, wherein the second occupancy level indicates a
second number of people that are present within the space (thermostat determining occupancy level based on communication with connected equipment via data communication interface 610, [0112] and [0122]);
control the HVAC system based on the predicted occupancy level (based on the identified user, the thermostat adjusts the temperature of the space based on preferred settings, [0100], [0105] and [0112]).
Bentz et al. does not teach determining third occupancy level based on signal strength of the network connection with the access point and predicted occupancy level based on consensus between the first occupancy level, the second occupancy level and the third occupancy level.
Bermudez et al. teaches, determine a third occupancy level based on the measured signal strength of the network connection with the access point, wherein the third occupancy level indicates a third number of people that are present within the space (changes in signal strength of the RF signal is used as a basis of determining occupancy of the room, [0023] and [0026]). 
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of to determine occupancy within a space based on voices identified within in a space and user devices connected to the network/access point as taught by Bentz et al. wherein occupancy in a space is further determined based on measured signal strength of the network connection with the network/access point as taught by Bermudez to provide personalized HVAC settings based on occupancy detection as mentioned by Bermudez in [0046].
	Neither in combination nor individually Bentz et al. and Bermudez et al. teach predicting occupancy level based on a consensus between the first occupancy level, the second occupancy level, and the third occupancy level. 
	White et al. teaches, determine a predicted occupancy level based on a consensus between the first occupancy level, the second occupancy level, and the third occupancy level (the occupancy is determined based on consensus of results of occupancy observations of multiple sensors1, [0080]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the occupancy tracking device as taught by combination of Bentz et al. and Bermudez to predict occupancy level based on a consensus between multiple sensors determining occupancy such as first occupancy level, second occupancy level and third occupancy level as taught by White et al. to provide better estimation of occupancy level within a space so the thermostat can be controlled per preferred identified user settings. 
	Bentz et al. teach:
[0085] Still referring to FIG. 6, thermostat 600 is capable of bi-directional communication with equipment through data communications interface 610. Thermostat 600 may communicate to a network or the Internet through the data communications interface 610. In some embodiments, data communications interface 610 is a network interface for thermostat 600. In some embodiments, the networks include at least one of a wireless Zigbee network, a Bluetooth connection, Ethernet, Wi-Fi, and any other such network. In some embodiments, the data communications interface 610 includes a near field communication module configured to interact with near field communication enabled devices. In some embodiments, the near field communication module is configured to exchange information in a peer-to-peer connection with a user device. In some embodiments, thermostat 600 may be able to communicate with a variety of devices through a network......

[0105] In some embodiments, the occupancy identifier 708 receives sensor input from sensors 602-604 where at least one of the sensors 602-604 is a microphone. The microphone can have any of a plurality of microphone types. The microphone types include, for example, a dynamic microphone, a ribbon microphone, a carbon microphone, a piezoelectric microphone, a fiber optic microphone, a laser microphone, a liquid microphone, and an audio speaker used as a microphone. In some embodiments, the voice recognition module 716 analyzes the audio data received from the microphone of sensors 602-606 in the event that occupancy detector 706 detects one or more users by the microphone of sensors 602-604. In some embodiments, the voice recognition module 716identifies the one or more users based on voice biometrics of the audio received from sensors 602-606. Voice biometrics are the unique characteristics of a speaker's voice. Voice biometrics include voice pitch or speaking style that result from the anatomy of the speaker's throat and mouth. In some embodiments, the voice recognition module 716 uses a text dependent voice recognition technique. In some embodiments, the voice recognition module 716 uses a text independent voice recognition technique to identify the one or more users detected by occupancy detector 706.

[0112] In some embodiments, the occupancy identifier 708 receives information regarding the identity of one or more users from a user device. In some embodiments, the information is received from the data communications interface 610. The data communications interface 610 may receive information from the user device. In some embodiments, the user device is at least one of a cell phone, a personal computer, a voice-controlled smart home controller, or any other such voice controlled device. In some embodiments, occupancy identifier 708 may identify the user based on a Bluetooth signal from a user device (e.g., a cell phone) when the user device is connected to thermostat 600 via a Bluetooth communications link. Thermostat 600 may use the RSSI signal strength of the signal from the user device to make a prediction regarding how close the user is to thermostat 600....

[0122] Thermostat 600 may be able to determine what kind of activities are occurring in the home and change operation based on occupancy level. In some embodiments, thermostat 600 is able to detect separate occupants of the home. In other embodiments, thermostat 600 determines occupancy level based on communication with connected equipment....

Bermudez teach:

[0023] As those skilled in the art will readily understand, each person or animal within room 208 can affect the intensity of the RF signal(s) as received by RF receiver 200. For example, each person or animal can absorb a portion of the RF signal(s), can occlude a portion of the RF signal(s) reaching receiver 200, and can cause additional reflections of the RF signal(s) within the room, and each of these can measurably affect the strength of the RF signal(s) that the RF receiver 200 receives. As described below in detail, method 100 utilizes changes in signal strength of the RF signal(s) it receives as a basis of determining occupancy of room 208. It is noted that RF receiver and transmitter 200 and204, respectively, can be placed in fixed locations within room 208 that tend to cause a person or animal, when present in the room, to bring about the greatest change in the signal strength of the received RF signal(s) relative to the signal strength of the received RF signal(s) when the room is unoccupied.

[0026] Referring again to FIG. 1, after receiving the RF signal(s) at step 105, at step 110 the signal strength of the RF signal(s) is sampled, for example, using received signal strength indicator (RSSI).Using the sampled signal strength, occupancy-detection method 100 may update one or more statistical measures of the received RF signal(s) at step 115. Examples of useful statistical measures include the mean and variance of the received RF signal(s). The updating of the statistical measure(s)may be performed in any suitable manner, such as periodically2 and/or on the samples taken after occupancy-detection method 100 detected the most recent change-point (see step 120) in the received RF signal(s). As described below, occupancy-detection method 100 uses the updated statistical measure(s) in making a determination of occupancy.


White et al. teach:

[0080] At S1112, the results of the historical analysis are compared to the time, intensity, and voice frequency information that were stored in the memory for the localization (FIG. 10) of the data received by the microphone located within the light fixtures or accessible to each of the multiple light fixtures. AtS1114, if the result of the historical analysis enhances or alters the results that were stored in memory, e.g. the historical analysis is enough to change whether the occupancy counter should have been incremented or not, a state estimation model of the data type is updated. The state estimation model is updated iteratively so the output of the model approaches the ground-truth (actual number of occupants). In other words, the system may start with a generic state estimation model and low accuracy. As new observations are made, compelling patterns appear. Hence, the state estimation model needs to be updated to stay true to the patterns revealed by the observations producing the correct output. In particular, the update is used to form a consensus of the results of observations from multiple sensors. For example, given sensor A with a result of 10, sensor B with a result of 8, and sensor C with a result of 14, the objective would be to have a consensus on an estimated number based on the weights applied to the sensors from the historical analysis.

	Regarding claim 2 combination of Bentz et al., Bermudez and White et al. teach the device of claim 1. In addition Bentz et al. teaches, wherein determining the first occupancy level comprises:
computing an audio signature for each sound sample from the plurality of sound samples (voice biometrics of the users are identified from the samples of voices received from the microphones, [0105]).
In addition White et al. teaches, determining a direction of arrival for each sound sample from the plurality of sound samples (microphones detecting direction of sound, intensity of the sound received from the occupants in the space, [0067]);
populating entries in a voice data log for the plurality of sound samples, wherein each entry comprises audio signature and a direction of arrival (analyzing the detected the sound for determining direction of sound, intensity of sound and frequency of sound, [0067] and [0068]);
identifying one or more clusters for the populated entries based on a direction of arrival that is associated with the populated entries (central server processing the received information regarding sound direction, frequency and intensity to identify the number of occupants in the space, [0068], [0072] and [0081]); and
determining a number of clusters that are identified, wherein each cluster
corresponds with a person that is present within the space (central server timestamps the received information to determine a number of occupants on the space, [0068], [0072] and [0081]).

Regarding claim 4 combination of Bentz et al., Bermudez and White et al. teach the device of claim 1. In addition Bermudez teaches, capturing wireless signal distortion information for the network connection (detecting change in strength of RF signals to determine occupancy of the space, [0021]),
wherein the wireless signal distortion information identifies a signal strength of the network connection with the access point over a first predetermined time period (time series change in strength of RF signal is detected and sampled for consecutive time slots (predetermined time period), [0026], [0027] and [0031]);
generating statistical metadata for the wireless signal distortion information (“...Using the sampled signal strength, occupancy-detection method 100 may update one or more statistical measures of the received RF signal(s) at step 115. Examples of useful statistical measures include the mean and variance of the received RF signal(s)...”, [0026]);
inputting the wireless signal distortion information and the statistical metadata for the wireless signal distortion information into a machine learning model (machine learning model receiving change in signal strength, and other inputs to determine occupancy of the space, [0036] and [0034]), wherein:
the machine learning model is configured to determine the third
occupancy level based on the wireless signal distortion information and the
statistical metadata for the wireless signal distortion information (“...Such machine-learning algorithms may be a function of the statistical measure(s) used in the probability assessment process and other input(s) that themselves are known or tend to indicate that a detected change-point and corresponding value(s) of the statistical measure(s) corresponds to an actual chance in occupancy ”,  [0036]); and
the predicted occupancy level indicates a number of people that are
present within with the space (machine learning model determining occupancy of the space based on received change in signal strength information, [0036] and [0034]); and
obtaining the third occupancy level from the machine learning model machine learning model determining occupancy of the space based on received change in signal strength information, [0036] and [0034]).

Regarding claim 6 combination of Bentz et al., Bermudez and White et al. teach the device of claim 1. In addition Bentz et al. teaches, wherein controlling the HVAC system comprises:
determining a number of people that are present within the space is zero (when thermostat detects the home is unoccupied, thermostat reduces conditioning and power consumption of the HVAC system – low power mode, [0097]); and 
transitioning the HVAC system to a low power mode (when thermostat detects the home is unoccupied, thermostat reduces conditioning and power consumption of the HVAC system – low power mode, [0097]).

Regarding claim 7 combination of Bentz et al., Bermudez and White et al. teach the device of claim 1. In addition Bentz et al. teaches, wherein controlling the HVAC system comprises adjusting a set point temperature for the space (thermostat 600 conditioning the space based on occupancy detection, [0097]).

Regarding claim 8 combination of Bentz et al., Bermudez and White et al. teach the claimed occupancy tracking device. Therefore together they teach the occupancy tracking method implementing the functional steps of the occupancy tracking device as discussed in claim 1. 
Regarding claims 9,11,13 and 14 combination of Bentz et al., Bermudez and White et al. teach the claimed occupancy tracking device. Therefore together they teach the occupancy tracking method implementing the functional steps of the occupancy tracking device as discussed in claims 2,4,6 and 7. 

Regarding claim 15 combination of Bentz et al., Bermudez and White et al. teach the claimed occupancy tracking device. Therefore together they teach the occupancy tracking system implementing the functional steps of the occupancy tracking device as discussed in claim 1. 

Regarding claims 16,18 and 20 combination of Bentz et al., Bermudez and White et al. teach the claimed occupancy tracking device. Therefore together they teach the occupancy tracking system implementing the functional steps of the occupancy tracking device as discussed in claims 2,4 and 7. 

Claims 3,10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz et al. (US 20210287311 A1) in view of Bermudez (US 20180292520 A1) and White et al. (US 20190214019 A1) in further view of Albert et al. (US 10,257,295 B1).
Regarding claim 3 combination of Bentz et al., Bermudez and White et al. teach the device of claim 1. 
Neither in combination nor individually of Bentz et al., Bermudez and White et al. explicitly teach the detail of identifying plurality of devices connected to the access point over a predetermined time period, populating entries and identifying and determining clusters for the entries for corresponding each cluster with a person within the space. However Bentz et al. explicitly teaches to identify user devices connected to the network and identify the user occupying the space based on user device identification as taught in [0122], [0132] and [0133].
On the other hand Albert teach the details of identifying a plurality of devices that are connected to the access point over a predetermined time period (monitoring user devices network traffic at predefined intervals such as et every 10 minutes, Col.11 lines 30-45);
populating entries in a device log for the plurality of devices, wherein each entry comprises a timestamp and a device identifier (if determined the user device in not detected in the network for over 10 minutes at three consecutive time intervals, state to the central server the user device is no longer on the network, Col.11 lines 30-45);
identifying one or more clusters for the entries of the device log, wherein each cluster identifies one or more devices that are present within the space at the same time identifier (if determined the user device in not detected in the network for over 10 minutes at three consecutive time intervals, state to the central server the user device is no longer on the network, Col.11 lines 30-45); and
determining a number of clusters that are identified, wherein each cluster
corresponds with a person that is present within the space (based on user device connected to the network over a period of time, occupancy of the space is determined, Col.11 lines 30 -45 and Bentz et al. [0122]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art modify the occupancy tracking device idendifying user and occupancy level based on device connected to the network as taught by combination of Bentz et al., Bermudez and White et al. wherein the device is connected to the network for over a period of time based of which entries are populated including timestamp and user identifier to determine occupancy as taught by Albert et al. to better estimation of occupancy level in a space. 
Albert et al. teach:
For example, a process running on the internet sensor 120 may monitor local network 105 traffic of client devices 130 or mobile devices 160, 170 for periodic network management packets relating to, for example, ARP, ICMPv6, etc., and/or monitor
for responses to proactive monitoring from the internet sensor 120 to the client devices 130 and/or mobile devices 160, 170 through methods such as, for example, ICMP ping,
ARP, etc. Should there be zero packets observed during a defined threshold for a consecutive period of retries, such as zero packets observed after three 10 minute intervals (e.g., 40 for a total of 30 minutes), an alert event may be communicated
to the cloud server 180 which may then notify the central monitoring station 190 and/or customer via e-mail, SMS, text messages, or push notification, etc., stating that the device is no longer seen on the network.

Regarding claim 10 combination of Bentz et al., Bermudez and White et al. teach the method of claim 8. 
Neither in combination nor individually of Bentz et al., Bermudez and White et al. explicitly teach the detail of identifying plurality of devices connected to the access point over a predetermined time period, populating entries and identifying and determining clusters for the entries for corresponding each cluster with a person within the space. However Bentz et al. explicitly teaches to identify user devices connected to the network and identify the user occupying the space based on user device identification as taught in [0122], [0132] and [0133].
On the other hand Albert teach the details of identifying a plurality of devices that are connected to the access point over a predetermined time period (monitoring user devices network traffic at predefined intervals such as et every 10 minutes, Col.11 lines 30-45);
populating entries in a device log for the plurality of devices, wherein each entry comprises a timestamp and a device identifier (if determined the user device in not detected in the network for over 10 minutes at three consecutive time intervals, state to the central server the user device is no longer on the network, Col.11 lines 30-45);
identifying one or more clusters for the entries of the device log, wherein each cluster identifies one or more devices that are present within the space at the same time identifier (if determined the user device in not detected in the network for over 10 minutes at three consecutive time intervals, state to the central server the user device is no longer on the network, Col.11 lines 30-45); and
determining a number of clusters that are identified, wherein each cluster
corresponds with a person that is present within the space (based on user device connected to the network over a period of time, occupancy of the space is determined, Col.11 lines 30 -45 and Bentz et al. [0122]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art modify the occupancy tracking method identifying user and occupancy level based on device connected to the network as taught by combination of Bentz et al., Bermudez and White et al. wherein the device is connected to the network for over a period of time based of which entries are populated including timestamp and user identifier to determine occupancy as taught by Albert et al. to better estimation of occupancy level in a space. 

Regarding claim 17 combination of Bentz et al., Bermudez and White et al. teach the system of claim 15. 
Neither in combination nor individually of Bentz et al., Bermudez and White et al. explicitly teach the detail of identifying plurality of devices connected to the access point over a predetermined time period, populating entries and identifying and determining clusters for the entries for corresponding each cluster with a person within the space. However Bentz et al. explicitly teaches to identify user devices connected to the network and identify the user occupying the space based on user device identification as taught in [0122], [0132] and [0133].
On the other hand Albert teach the details of identifying a plurality of devices that are connected to the access point over a predetermined time period (monitoring user devices network traffic at predefined intervals such as et every 10 minutes, Col.11 lines 30-45);
populating entries in a device log for the plurality of devices, wherein each entry comprises a timestamp and a device identifier (if determined the user device in not detected in the network for over 10 minutes at three consecutive time intervals, state to the central server the user device is no longer on the network, Col.11 lines 30-45);
identifying one or more clusters for the entries of the device log, wherein each cluster identifies one or more devices that are present within the space at the same time identifier (if determined the user device in not detected in the network for over 10 minutes at three consecutive time intervals, state to the central server the user device is no longer on the network, Col.11 lines 30-45); and
determining a number of clusters that are identified, wherein each cluster
corresponds with a person that is present within the space (based on user device connected to the network over a period of time, occupancy of the space is determined, Col.11 lines 30 -45 and Bentz et al. [0122]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art modify the occupancy tracking system identifying user and occupancy level based on device connected to the network as taught by combination of Bentz et al., Bermudez and White et al. wherein the device is connected to the network for over a period of time based of which entries are populated including timestamp and user identifier to determine occupancy as taught by Albert et al. to better estimation of occupancy level in a space. 

Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz et al. (US 20210287311 A1) in view of Bermudez (US 20180292520 A1) and White et al. (US 20190214019 A1) in further view of Lydecker et al. (US 20150134136 A1).
Regarding claim 5 combination of Bentz et al., Bermudez and White et al. teach the device of claim 1. 
Neither in combination nor individually of Bentz et al., Bermudez and White et al. explicitly teach the detail transitioning the HVAC system out of a low power mode when number of people present in the space is greater than zero. However Bentz et al. explicitly teaches on anticipating the occupancy of the home within a certain time, transition the HVAC system out of low power mode to condition the space per user preferred setting by the time user will be home as taught in [0097].
Lydecker et al. teaches, determining a number of people that are present within the space is greater than zero (if occupancy is detected within the time period, the load device3 remain in high power mode but no occupancy is detected within the time period, the load device transitions to low power mode, [0089]); and
transitioning the HVAC system out of a low power mode (if occupancy is detected within the time period, the load device4 remain in high power mode but no occupancy is detected within the time period, the load device transitions to low power mode, [0089]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the occupancy tracking device of HVAC system transitioning to low power mode when no occupants detected as taught by combination of Bentz et al., Bermudez and White et al. wherein the HVAC system transitions out of low power mode when occupancy is detected as taught by Lydecker et al. to ensure HVAC system conditions the space per preferred user settings during user occupancy. 
Lydecker et al. teach:
[0089] The processing device 302 can determine whether the occupancy status corresponds to a condition for entering the low-power mode. For example, the control device 102 can cause the load device 116 to be powered off in response to and immediately after receiving switching information. In a time period subsequent to the control device 102 causing the load device 116 to be powered off or otherwise changing the state of the load device 116, the processing device 302 can cause power to be provided to the high-power receiver for receiving occupancy information. After causing the causing the load device 116 to be powered off or otherwise changing the state of the load device 116, the processing device 302 can start a timer corresponding to the specified time period. If occupancy is sensed during the time period (e.g., before the timer expires), the control device 102 can change the state of the load device 116 (e.g., cause the load device 116 to be powered on) and remain in the high-power mode (i.e., the detected occupancy information is not consistent with entering the low-power mode). If occupancy is not sensed during the time period (e.g., before the timer expires), the multi-mode control device 102 can refrain from changing the state of the load device 116 (e.g., allow the load device to remain powered off) and enter the low-power mode (i.e., the detected occupancy information is consistent with entering the low-power mode). The time period can be determined or otherwise obtained in any suitable manner.

Regarding claim 12 combination of Bentz et al., Bermudez and White et al. teach the method of claim 8. 
Neither in combination nor individually of Bentz et al., Bermudez and White et al. explicitly teach the detail transitioning the HVAC system out of a low power mode when number of people present in the space is greater than zero. However Bentz et al. explicitly teaches on anticipating the occupancy of the home within a certain time, transition the HVAC system out of low power mode to condition the space per user preferred setting by the time user will be home as taught in [0097].
Lydecker et al. teaches, determining a number of people that are present within the space is greater than zero (if occupancy is detected within the time period, the load device5 remain in high power mode but no occupancy is detected within the time period, the load device transitions to low power mode, [0089]); and
transitioning the HVAC system out of a low power mode (if occupancy is detected within the time period, the load device6 remain in high power mode but no occupancy is detected within the time period, the load device transitions to low power mode, [0089]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the occupancy tracking method of HVAC system transitioning to low power mode when no occupants detected as taught by combination of Bentz et al., Bermudez and White et al. wherein the HVAC system transitions out of low power mode when occupancy is detected as taught by Lydecker et al. to ensure HVAC system conditions the space per preferred user settings during user occupancy. 

Regarding claim 19 combination of Bentz et al., Bermudez and White et al. teach the system of claim 8. 
Neither in combination nor individually of Bentz et al., Bermudez and White et al. explicitly teach the detail transitioning the HVAC system out of a low power mode when number of people present in the space is greater than zero. However Bentz et al. explicitly teaches on anticipating the occupancy of the home within a certain time, transition the HVAC system out of low power mode to condition the space per user preferred setting by the time user will be home as taught in [0097].
Lydecker et al. teaches, determining a number of people that are present within the space is greater than zero (if occupancy is detected within the time period, the load device7 remain in high power mode but no occupancy is detected within the time period, the load device transitions to low power mode, [0089]); and
transitioning the HVAC system out of a low power mode (if occupancy is detected within the time period, the load device8 remain in high power mode but no occupancy is detected within the time period, the load device transitions to low power mode, [0089]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the occupancy tracking system of HVAC system transitioning to low power mode when no occupants detected as taught by combination of Bentz et al., Bermudez and White et al. wherein the HVAC system transitions out of low power mode when occupancy is detected as taught by Lydecker et al. to ensure HVAC system conditions the space per preferred user settings during user occupancy. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Plitkins et al. (US 20150168002 A1) teaches a system where a space is conditioned based on occupancy level detection. The occupancy detection is based on change in signal strength variation due to presence of occupants in a space. 

Daniels et al. (US 20220177269 A1) teaches a system to condition the space based on audio signatures analysis wherein the audio signatures are computed from the voices received from the sensors. 
O Keeffe (US 20170017214 A1) teaches a system to condition spaces in a smart building based on detected change in variation of signal strength, user location and others. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Multiple sensors indicate voice recognition and connected devices to the network in view of Bentz et al. and change in measured  RF signal strength in view of Bermudez.  
        2 Signal sampled over a period of time.
        3 HVAC system in view Bentz et al. 
        4 HVAC system in view Bentz et al. 
        5 HVAC system in view Bentz et al. 
        6 HVAC system in view Bentz et al. 
        7 HVAC system in view Bentz et al. 
        8 HVAC system in view Bentz et al.